Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims/Amendments
This Office Action Correspondence is in response to applicant’s amendments filed 06 February 2021.
Drawing objections are withdrawn in light of amendments to the claims.
Double Patenting rejection is withdrawn in light of Terminal Disclaimer filed 06 February 2021.
U.S.C. 112(b) rejection discussed in the Office Action of 09 Nov 2020 are withdrawn in light of amendments to the claims. However, amendments to the claims have raised a new U.S.C. 112(b) rejection which is discussed in detail below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6, 10, 9, 12 are rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of amendments to the claims.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 2, claim limitation "further comprising at least one other joining part, wherein the other joining part contains any of Al, Ga,Ge, and Sn forming a eutectic alloy with silicon,” is unclear and confusing whether “the other joining part” is the same as “the joining part” of claim 1 or an additional/separate joining part. It is unclear if the “other joining part” is also joining the silicon members of claim 1.
For the purpose of examination, the above discussed claim limitation shall be interpreted as " further contains any of Al, Ga,Ge, and Sn forming a eutectic alloy with silicon,” in light of paragraph [0044]-[0046] of the instant application. Thus the joining part is interpreted as a layer of boron oxide having an additional component/composition of any of Al, Ga,Ge, and Sn forming a eutectic alloy with silicon, wherein the joining part joins the plurality of arc shaped silicon members.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP2011003730A IDS art hereinafter “Fujita” and referring to applicant submitted English Machine Translation) in view of  Suyama (JP2014094855A IDS art hereinafter “Suyama” and referring to applicant submitted English Machine Translation) OR Lee et al. (KR930010973B1 hereinafter “Lee” and referring to English Machine Translation).
Regarding claim 1, Fujita teaches a ring (comprising support ring 7, Fig. 1 and 3-5, paragraph [0016]; comprising support ring 41, Fig. 6 and 8, paragraph [0021]) for an electrode (4, Fig. 5, paragraph [0013]) comprising:
three or more first silicon members (comprising 42B, Fig. 6) having an arc shape (paragraph [0020]-[0021]);
a joining part (comprising 33, Fig. 8) provided between the first ring body (i.e. lower ring of assembly of 42 including 42B, Fig. 8) and the second ring body (comprising upper ring of assembly 42 including 42A, Fig. 8)(paragraph [0018]).
Fujita does not explicitly teach that the joining part is a boron oxide layer.
However, Suyama teaches joining silicon members (comprising first ceramic member 2 and second ceramic member 3, Fig. 1, 2, 6; paragraph [0028]; note: silicon carbide member is considered a silicon containing member.) providing a joining part (comprising joining layer 4, Fig. 1, 2, 6) comprising a boron oxide layer (abstract; paragraph [0029]; paragraph [0052] teaches that the boron oxide content can be 15-85 mass %, thus the joining layer 4 would be considered a boron oxide layer). Suyama further teaches that such a configuration can enable good bond strength and heat resistance (paragraph [0033]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an alternative material such as boron oxide to comprise the joining part in view of teachings of Suyama as a known suitable alternative bonding material which would enable bonding silicon members together and have good bonding strength and heat resistance (Suyama: paragraph [0033]).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Alternatively, Lee teaches bonding two bulk silicon substrates (comprising 20a and 20b, Fig. 2B, page 2 eleventh paragraph) by applying metaboric acid (comprising 24a and 24b, Fig. 2B, page 2 eleventh paragraph) and heating to 400◦C -600◦
Lee teaches that such a configuration can enable forming a uniform bond with no voids and a bonded object having no slipping or warping (page 3 last two paragraphs).
Examiner notes that instant application paragraph [0043] also teaches heating silicon members having the metaboric acid on the joining surfaces at temperature of 500◦C -700◦C to form boron oxide.
Thus, Lee teaches substantially similar method as disclosed in the instant application. 
It would be obvious that the resulting product of Lee would be two bulk silicon substrates having a boron oxide layer therebetween.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an alternative material such as a boron oxide layer to comprise the joining part in view of teachings of Lee as a known suitable alternative bonding material for joining silicon members which would enable forming a uniform bond with no voids and no slipping (Lee: page 3 last two paragraphs).
Regarding claim 5, Fujita in view of Suyama  (or Lee) teaches all of the limitations of claim 1 as applied above and Fujita further teaches “wherein a length of a line segment connecting two corner vertices forming a joining surface of each of the silicon members, the vertices being on opposite ends of the silicon member, and one vertex is located on a radially inner arcuate edge of the silicon member and the other vertex is located on a radially outer arcuate edge of the silicon member” given that Fujita teaches that the ring has an inner diameter of 450 mm and an outer diameter of 550 mm (paragraph [0016]) and that the embodiment in Fig. 6 shows that there are 8 silicon members (42A, Fig. 6) which complete the circumference of a ring/circle. More specifically, Fujita teaches that the line segment length is about 196.84 mm.
See detailed annotated figure and description of calculation below.

    PNG
    media_image1.png
    795
    1333
    media_image1.png
    Greyscale

The line segment between corner vertices = C. To calculate C, one can use the Pythagorean theorem to calculate for length A and length B based on the information from Fujita (an inner diameter of 450 mm and an outer diameter of 550 mm (paragraph [0016]) and that the embodiment in Fig. 6 shows that there are 8 silicon members (42A, Fig. 6) which complete the circumference of a ring/circle).
Length A and Rx are equal since the inner angle is a 45 degree angle, forming an isosceles triangle with lengths Ri, A, and Rx. Thus Length A =Rx = cos(45◦)=sin(45◦)≈ 159.09 mm.
To solve for length B, one must find Ry. Ry =Ri-Rx= 225-159.09 = 65.91mm
B= Ry +50= 65.91 + 50= 115.9
Then solve for C :                                 
                                    
                                        
                                            
                                                A
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                B
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            =                                
                                    
                                        
                                            
                                                159.09
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                115.91
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            ≈196.84 mm. (claim 5 limitation requires a length between 160 and 220 mm.)
Furthermore, Fujita further teaches that the ring is sized to mount a substrate wafer (paragraph [0001], [0017], [0020]).
Thus, it would be obvious to optimize the dimensions of each of the silicon members in view of teachings of Fujita depending on how many pieces are desired to form the ring and depending on the size of the substrate to be processed and inner and outer diameters of the ring which is needed to suitably mount a wafer/substrate therein.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP2011003730A IDS art hereinafter “Fujita” and referring to applicant submitted English Machine Translation) in view of Suyama (JP2014094855A IDS art hereinafter “Suyama” and referring to applicant submitted English Machine Translation) OR Lee et al. (KR930010973B1 hereinafter “Lee” and referring to English Machine Translation) as applied to claim 1 and 5 above and further in view of Sakuragi (JP2008300425A hereinafter referring to English Machine Translation).
Regarding claim 2, see U.S.C. 112(b) rejection above for discussion regarding claim interpretation, Fujita in view of Suyama (or Lee) teaches all of the limitations of claim 1 above including silicon members having a joining part but does not teach that the joining part further contains any of Al, Ga, Ge, and Sn, forming a eutectic alloy with silicon.
However, Sakuragi teaches silicon members (comprising 1 and 2, Fig. 2a-d, page 1 line 10-12; page 7 line 248-262) having a joining part (comprising bonding material 3, Fig. 2b-d) including Ge forming a eutectic alloy with silicon to enable a join that has relaxed thermal stress and avoiding decrease in mechanical strength (page 4 line 123-141; page 6 line 228-231).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add to the joining part a Ge material forming a eutectic alloy with silicon in view of Sakuragi in the apparatus of Fujita in view of Suyama (or Lee) as a known suitable joining part material which would enable relaxed thermal stress (Sakuragi: page 4 line 137-141).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07
Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP2011003730A IDS art hereinafter “Fujita” and referring to applicant submitted English Machine Translation) in view of Suyama (JP2014094855A IDS art hereinafter “Suyama” and referring to applicant submitted English Machine Translation) OR Lee et al. (KR930010973B1 hereinafter “Lee” and referring to English Machine Translation) as applied to claim 1 and 5 above and further in view of Umetsu et al. (US 2011/0023543 hereinafter “Umetsu”).
Regarding claim 3, Fujita in view of Suyama (or Lee) teaches all of the limitations of claim 1 as applied above but does not explicitly teach three or more silicon inner peripheral members having an arc shape on an inner peripheral surface wherein the joining part is provided between the silicon members and the silicon inner peripheral members.
However, Umetsu teaches a ring including three or more silicon inner peripheral members (comprising inner ring pieces 8a, Fig. 3(h), paragraph [0132];one of ordinary skill in the art would understand that quartz is considered a silicon containing member) having an arc shape on an inner peripheral surface and a joining part (comprising welding bead 9, Fig. 3(h) and Fig. 4, paragraph [0129]) between the silicon members (comprising outer ring pieces 7a, Fig. 4) and the silicon inner peripheral members (comprising 8a, Fig. 3(h)). Umetsu further teaches that such a configuration can reduce thermal stress and strain (paragraph [0137], [0139]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide three or more silicon inner peripheral members having an arc shape on an inner peripheral surface and a joining part between the silicon members and the silicon inner peripheral members in view of teachings of Umetsu in the apparatus of Fujita in 
Regarding claim 4, Fujita in view of Suyama (or Lee) teaches all of the limitations of claim 1 as applied above but does not explicitly teach three or more silicon outer peripheral members having an arc shape on an outer peripheral surface, wherein the joining part is provided between the silicon members and the silicon outer peripheral members.
However, Umetsu teaches a ring including three or more silicon outer peripheral members (comprising outer ring pieces 7a, Fig. 4; one of ordinary skill in the art would understand that quartz is considered a silicon containing member) having an arc shape on an outer peripheral surface, wherein the joining part (comprising welding bead 9, Fig. 3(h) and Fig. 4, paragraph [0129]) is provided between the silicon members (comprising inner ring pieces 8a, Fig. 3(h) and 4) and the silicon outer peripheral members (comprising outer ring pieces 7a, Fig. 4). Umetsu further teaches that such a configuration can reduce thermal stress and strain (paragraph [0137], [0139]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide three or more silicon outer peripheral members having an arc shape on an outer peripheral surface, wherein the joining part is provided between the silicon members and the silicon outer peripheral members in view of teachings of Umetsu in the apparatus of Fujita in view of Suyama (or Lee) as an alternative construction/assembly means which would enable the formation of a ring shape out of silicon members and reduce thermal stress and strain (Umetsu: paragraph [0137], [0139]).
Response to Arguments
Applicant's arguments filed 06 February 2021due to new grounds of rejection necessitated by applicant’s amendments as further discussed hereunder. 
Applicant argues (remarks page 5, second paragraph) regarding claim 1 that Suyama teaches a joining part having silicon dioxide and aluminum oxide as essential components, even though it contains boron oxide, thus Suyama fails to teach “the joining part is a boron oxide layer” as recited in amended claim 1.
Examiner respectfully disagrees, regarding claim 1 and teachings of Suyama. Examiner notes that Suyama teaches various ranges of boron oxide in the joining part, including 15-85 mass% boron oxide (paragraph [0052]), thus the joining part 4 of Suyama is considered a layer of boron oxide. Please note that examiner interprets “the joining part is a boron oxide layer” as a layer having boron oxide but not limited to only boron oxide. Additionally, claim 1 rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Fujita in view of Suyama or alternatively Lee as discussed in detail above. 
Applicant argues (remarks page 5, third paragraph) regarding claim 1 that there is no motivation to combine Fujita and Suyama since Suyama teaches that the material of Suyama’s joining part is a material that is a good match of coefficient of thermal expansion with silicon carbide ceramics and an excellent wettability to the silicon carbide ceramics per paragraph [0046] of Suyama. Thus there would be no motivation to apply Suyama’s joining part material suitable for silicon carbide ceramics to Fujita’s joining part to join silicon members.
Examiner respectfully disagrees, regarding claim 1 and teachings of Suyama. Examiner further explains, that although Suyama teaches that the joining part has good match of coefficient of thermal expansion with silicon carbide ceramics and excellent wettability with silicon carbide ceramics, Suyama additionally teaches that the joining part is also heat resistant and has good bond strength see paragraph [0033] of Suyama. Thus one of ordinary skill in the art would select the material of the joining part of Suyama as a known suitable alternative bonding material for silicon based ceramic material that would enable heat resistance. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. 
In light of the above, independent claim 1 is rejected.
Additionally, depending claims 2-5 are also rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morikage et al. ( teaches a ring for an electrode (comprising 18, Fig. 1) comprising three or more silicon members having an arc shape (comprising 22 including 26a, 26b Fig. 2, paragraph [0105]-[0107]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/              Examiner, Art Unit 1716                                                                                                                                                                                          

/RAKESH K DHINGRA/              Primary Examiner, Art Unit 1716